DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an analyte sensor with at least one working electrode that is spaced apart from the glucose-responsive area, classified in A61B 5/14865.
II. Claims 10-18, drawn to an analyte sensor with at least a first working electrode and a second working electrode, classified in A61B 5/14865.
III. Claim 19, drawn to a method for using an analyte sensor with at least one working electrode and steps of detecting a first signal proportional to a concentration of glucose and detecting a second signal proportional to a concentration of ethanol, classified in C12Q 1/006.
IV. Claim 20, drawn to a method for using an analyte sensor with at least a first working electrode and a second working electrode and steps of detecting a first signal proportional to a concentration of glucose and detecting a second signal proportional to a concentration of ethanol, classified in C12Q 1/006.
v. Claims 21-23, drawn to an analyte sensor with at least one working electrode and 3 membranes that are permeable to acetaldehyde, glucose and ethanol, respectively, and a control module can disable the operation of a vehicle if the measured analyte level crosses a predetermined safe threshold classified in B60K 28/06.

	The invention are independent or distinct, each from the other because:


Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as one that does not require detecting a first signal proportional to a concentration of glucose and detecting a second signal proportional to a concentration of ethanol. 

Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as one that does not require detecting a first signal proportional to a concentration of glucose and detecting a second signal 

	Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group I requires only 2 membranes. The first membrane is permeable to acetaldehyde and the second membrane is permeable to glucose and ethanol. Group V requires 3 membranes. The first membrane is permeable to acetaldehyde, the second membrane is permeable to glucose and the third membrane is permeable to ethanol. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as one that does not require detecting a first signal proportional to a concentration of glucose and detecting a second signal proportional to a concentration of ethanol. The process as claimed can be practiced with another materially different product such as one with only one working electrode.

Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as the product as claimed can be used in a materially different process such as one that does not require detecting a first signal proportional to a concentration of glucose and detecting a second signal proportional to a concentration of ethanol.

	Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group II requires at least a first working electrode and a second working electrode and Group V requires at least one working electrode. Group V also requires the working electrode be spaced apart from the glucose-responsive area. Group III requires only 2 membranes. The first membrane is permeable to acetaldehyde and the second membrane is permeable to glucose and ethanol. Group V requires 3 membranes. The first membrane is permeable to acetaldehyde, the second membrane is permeable to glucose and the third membrane is permeable to ethanol. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

	Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group III requires at least one working electrode and Group IV requires at least a first .

Inventions V and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as one that does not require detecting a first signal proportional to a concentration of glucose and detecting a second signal proportional to a concentration of ethanol. Group III requires only 2 membranes. The first membrane is permeable to acetaldehyde and the second membrane is permeable to glucose and ethanol. Group V requires 3 membranes. The first membrane is permeable to acetaldehyde, the second membrane is permeable to glucose and the third membrane is permeable to ethanol.

Inventions V and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as one only requiring one working electrode. The product as claimed can also be used in a materially different process such as one that does not require detecting a first signal proportional to a concentration of glucose and detecting a second signal proportional to a concentration of ethanol. Group IV requires only 2 membranes. The first .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least A61B 5/14865, along with a unique text search.
Group II would also require a search in at least A61B 5/14865, but would have a unique text search
Group III would require a search in at least C12Q 1/006, along with a unique text search.
Group IV would also require a search in at least C12Q 1/006, but would have a unique text search.
Group V would require a search in at least B60K 28/06, along with a unique text search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791